Citation Nr: 0532214	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-19 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 1974 
and from October 1982 to September 1992.  There is a period 
of service that has not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for osteoarthritis of the left knee.  

In June 2005, the RO granted a 20 percent evaluation for 
osteoarthritis of the left knee, effective August 31, 2000.  
While the veteran was granted an increased evaluation, this 
is not the maximum evaluation for the disability, and thus 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

In the VA Form 9, Appeal to the Board, received in December 
2002, the veteran requested a hearing before the Board; 
however, he subsequently withdrew that request in writing in 
March 2003.  Thus, the Board finds that there is no hearing 
request pending at this time.

The veteran filed a claim for service connection for a right 
knee disability, which was denied in a June 2003 rating 
decision.  He did not appeal that decision, and it is not 
part of the current appellate review.


FINDING OF FACT

Osteoarthritis of the left knee is manifested by limitation 
of motion with pain and no more than a moderate knee 
disability.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter sent to the veteran and by 
the discussions in the November 2000 rating decision, the 
October 2002 statement of the case, and the June 2005 
supplemental statement of the case.  In the letter, the RO 
stated that in order to substantiate a claim for an increased 
rating, the veteran would need to bring forth evidence that 
his disability was worse than what the current evaluation 
contemplated.  This informed the veteran of the evidence 
necessary to substantiate the claim.  Additionally, it is 
clear that he is aware of what the evidence must show because 
he has continuously stated that his left knee is worse and 
that he warrants a higher evaluation.  In the statement of 
the case, the RO also provided him with the criteria for 
evaluating the knee.  Thus, this informed him of what 
symptomatology was needed to obtain a higher evaluation.  In 
the supplemental statement of the case, the RO explained why 
an evaluation in excess of 20 percent was not warranted.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  He was informed that he could obtain private 
records himself and submit them to VA.  Finally, the RO asked 
the veteran to provide any other evidence or information that 
he had pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  The content of 
the March 2005 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  A supplemental statement of the case was issued in 
June 2005, which gave him 60 days to submit additional 
evidence.  At that time, the veteran's stated he wanted to 
waive the 60-day period and have his claim sent to the Board.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran submitted private medical records.  VA 
has also provided the veteran with three examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Service connection for left knee, chronic medio collateral 
ligament laxity, was granted by means of a March 1994 rating 
decision and assigned a noncompensable evaluation.  In August 
1999, the RO reclassified the service-connected disability as 
osteoarthritis of the left knee and granted a 10 percent 
evaluation.  The veteran's disability evaluation was 
increased to 20 percent in a June 2005 rating decision.  

The veteran claims that his left knee is worse than the 
current evaluation contemplates.  He describes having daily 
swelling, constant flare-ups, and weakness.  He states that 
he has to wear a knee brace every day and that he walks in an 
unnatural way.  He describes having crippling pain in the 
mornings while trying to get out of bed and having difficulty 
sleeping because of the pain.  The veteran recently stated 
that it had been recommended that he get a knee replacement.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for osteoarthritis of 
the left knee.  The RO granted the 20 percent evaluation 
based upon the application of Diagnostic Code 5262, which 
contemplates a moderate knee disability.  It also 
contemplates malunion of the tibia and fibula, which the 
veteran does not have.  Regardless, the Board finds that the 
veteran's left knee disability is no more than moderately 
disabling.  For example, in September 2000, the veteran's 
knee had no heat, redness, swelling, effusion, or drainage.  
Range of motion was from 0 to 120 degrees with pain at both 
extremes and no crepitus.  The examiner stated there was no 
fatigue, weakness, incoordination, or lack of endurance.  It 
was the examiner's impression that the veteran's knee had 
"mild to moderate" left knee osteoarthritis.

In September 2002, the veteran had full range of motion from 
0 degrees to 140 degrees.  There was no effusion in the knee, 
and he had stable patellofemoral articulation.  X-rays showed 
moderately severe osteoarthritis.  In March 2005, the 
examiner stated the veteran had "minimal effusion."  There 
was tenderness at the lateral joint line.  Range of motion 
was from 0 to 95 degrees and was limited by pain, but not 
limited by weakness, fatigability, lack of endurance, or lack 
of coordination.  Strength was 5/5 for both the quadriceps 
and the hamstrings.  The above-described findings show that 
the veteran's limitation of motion is not compensable under 
either Diagnostic Code 5260 or 5261.  He has advanced 
arthritis, which is not dispositive of a severe disability.  
The veteran's strength in 2005 was reported as 5/5, which is 
full.  The Board finds that the above-described symptoms are 
indicative of no more than a 20 percent evaluation.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has complained of pain, weakness, incoordination, 
and lack of endurance; however, the examiners who examined 
him in 2002 and 2005 made specific findings that he had none 
of those symptoms.  Nevertheless, the veteran's complaints of 
pain are contemplated by the 20 percent evaluation, as such 
evaluation is indicative of a moderate knee disability.  In 
order to warrant an evaluation in excess of 20 percent there 
must be the actual or functional equivalent of limitation of 
flexion to 30 degrees, the actual or functional equivalent of 
limitation of extension to 20 degrees, or the actual or 
functional equivalent of a severe or marked knee disability 
with malunion of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, 5262.  No medical 
professional has described the veteran's knee symptoms as 
being severe.  The preponderance of the evidence is against a 
finding that the left knee causes any more than moderate 
functional impairment.  

In a VA Office of the General Counsel opinion, it determined 
that the veteran could receive separate evaluations for 
limitation of extension of the knee and limitation of 
flexion.  VAOPGCPREC 9-2004 (Sept. 2004).  Here, the Board 
finds that the 20 percent evaluation contemplates both the 
veteran's limitation of function due to limitation of flexion 
and extension.  Again, his limitation of flexion and 
extension would not warrant compensable evaluations under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

The Board notes that while there are findings that the 
veteran had instability of the left knee in past examination 
reports, the preponderance of the evidence establishes that 
he does not have lateral instability or subluxation 
associated with the service-connected disability.  For 
example, in a June 1999 VA examination report, the examiner 
noted that there had been remarks regarding medial collateral 
ligament laxity in the left knee.  He stated it was likely 
that such was not laxity of the ligament, but rather the 
result of degenerative changes of the medial compartment, 
which was not technically "collateral ligament laxity."  In 
the 2000, 2002, and 2005 VA examination reports, the 
examiners made specific findings that the veteran did not 
have lateral instability.  Thus, the veteran would not 
warrant a separate evaluation for instability of the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
VAOGCPREC 23-97 (July 1, 1997).  

The veteran is competent to report his symptoms.  He asserted 
that he warranted more than the 10 percent evaluation, and he 
was correct, as the RO granted him a 20 percent evaluation.  
However, to the extent that he asserts he warrants more than 
a 20 percent evaluation, the medical findings do not support 
his assertions.  The Board has considered the veteran's 
complaints of pain and difficulty walking, but finds that the 
20 percent evaluation contemplates those complaints.  A 
20 percent evaluation is indicative of a moderate knee 
disability, and the medical findings establish a knee 
disability that is no more than moderate.  Taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 20 percent is not warranted for 
osteoarthritis of the left knee for the reasons stated above.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

An increased evaluation for osteoarthritis of the left knee 
is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


